    Case: 1:19-cv-00311 Document #: 82 Filed: 07/02/20 Page 1 of 6 PageID #:633




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TIMOTHY J. RITCHEY, Special Administrator and       )
Purported Special Trustee,                          )
                        Plaintiff,                  )
               -v-                                  )
METROPOLITAN LIFE INSURANCE                         )
COMPANY, INC., and COURTLAND STOKES,                )
                        Defendants.                 )
__________________________________________)
                                          )
IAN FIDLER, Guardian Ad Litem for         )                 No. 19 C 311
Minor Z.K.,                               )                 Hon. Rebecca R. Pallmeyer
                  Interested Party.       )
__________________________________________)
                                          )
METROPOLITAN LIFE INSURANCE,              )
                  Crossclaim Plaintiff,   )
          -v-                                       )
COURTLAND STOKES,                                   )
                  Crossclaim Defendant.   )
__________________________________________)
                                          )
COURTLAND STOKES, In His Capacity as the            )
Trustee of the Testamentary Trust of Deceased       )
Pamela Kaye Harris,                                 )
                      Crossclaim Plaintiff,         )
               -v-                                  )
METROPOLITAN LIFE INSURANCE                         )
COMPANY,                                            )
               Crossclaim Defendant.                )

                         STOKES’ MOTION FOR VARIOUS RELIEF

       NOW COMES Crossclaim Plaintiff/Crossclaim Defendant/Defendant Courtland Stokes

(“Plaintiff Stokes”), Pro Se but with the assistance of his former Attorney of Record, and moves

this Honorable Court to enter an Order granting Attorney George Jackson III leave to resume as

attorney of record for Plaintiff Stokes, mandating Metropolitan Life Insurance Company

(“MetLife”) and Attorney Ritchey to provide Plaintiff Stokes with a copy of their files on
    Case: 1:19-cv-00311 Document #: 82 Filed: 07/02/20 Page 2 of 6 PageID #:634




Deceased Harris, including the Harris Federal Employee Group Life Insurance Policy, forthwith,

and granting Plaintiff Stokes and MetLife leave to file Jurisdictional Memorandum. He states:

                 Leave for Attorney Jackson to Return as Attorney of Record

       1.     With expressed trepidation, Attorney Jackson requests leave to return as Counsel of

       Record for Courtland Stokes.

       2.     Attorney Jackson has been assisting Plaintiff Stokes effectively without pay.

       3.     Attorney Jackson has assisted Plaintiff Stokes in unraveling 7 years of litigation

       embrued with purposeful and questionable representations and omissions, and he is

       compelled to provide Stokes, this Court, and opposing counsel with continuity of counsel.

       4.     Attorney Jackson can continue to assist Plaintiff Stokes as attorney-not-of-record,

       but that approach exposes Stokes to communicating directly with opposing counsel and

       possibly making unwitting statements against his interest.

       5.     As attorney-not-of-record Attorney Jackson would not be available for inquiries

       from the Court or to advance argument on behalf of Mr. Stokes.

       6.     In a matter of full disclosure, Attorney Jackson reveals that he has an extensive

       Client list, is not accepting new Clients, and has a waiting list of potential new Clients.

       7.     Additionally, he has undertaken amassing a nationwide challenge in the Eleven

       Appeals Court circuits and in the D.C. Circuit combating unconstitutional practices in some

       but not all District Courts stemming from fear of COVID-19.

                                  Disclosure of Harris Insurance Policy

       8.     Following 7 years of estate litigation from the death of FEGLI insured deceased

       Pamela Kaye Harris, MetLife has not given Mr. Stokes a copy of the insurance policy.


                                                  !2
Case: 1:19-cv-00311 Document #: 82 Filed: 07/02/20 Page 3 of 6 PageID #:635




  9.     Equally curious, neither Attorney Ritchey nor MetLife attached a copy of the

  Insurance Policy to their respective pleadings in this case, though legally required as the

  basis for their Complaint and Crossclaim, respectively.

  10.      Attorney Jackson has drafted Plaintiff Stokes’ Third Amended Crossclaim, but

  cannot seek leave to file it without obtaining and analyzing the Harris FEGLI Life Policy.

  11.    Without the Harris Policy, this Court rightfully should dismiss Attorney Ritchey’s

  Complaint, albeit likely without prejudice.

  12.    Accordingly, Plaintiff Stokes requests this Court to Order both MetLife and

  Attorney Ritchey to separately disclose the Harris Policy to Plaintiff Stokes, forthwith.

  13.    At least two more issues loom prominently and may prove dispositive: Whether

  Deceased Harris created a Trust? Whether she identified a Trustee?

  14.    Plaintiff Stokes’ prior attorneys contended Deceased Harris’ Last Will and

  Testament listed Stokes as the Trustee.

  15.    Actually, there is no express language identifying Stokes as the Trustee. Rather,

  there is a combinations of provisions from which one can reasonably extrapolate that

  Deceased Harris appointed Stokes as Trustee.

  16.    If the answer to either or both of those questions is, “No,” then the specter of a lack

  of standing, and with that this Court’s lack of jurisdiction, would exist.

  17.    The Court has to first determine that it in fact has jurisdiction before moving

  forward to litigation.

  18.    Attorney Ritchey’s Memorandum on this topic is at best anemic, we say

  respectfully.


                                             !3
Case: 1:19-cv-00311 Document #: 82 Filed: 07/02/20 Page 4 of 6 PageID #:636




  19.    It is uncontroverted that Deceased Harris designated only one beneficiary (the

  Trustee) for the $400,000 component of her FEGLI Policy.

  20.    Whether and when the Trust existed requires a complex analysis, which is missing

  from the Ritchey Memorandum on Jurisdiction.

  21.    More alarming, whether Deceased Harris identified Plaintiff Stokes or anyone as

  her Trustee prior to her death is an analysis missing from the Ritchey Memorandum.

  22.    Given that Deceased Harris designated an individual (the Trustee) and not the Trust

  as the beneficiary of the Harris Life Policy, that Trustee had to have been identified prior to

  Harris’ death, for one cannot, appoint or change a beneficiary after death of the insured.

  23.    Probate Judge Coleman lacked authority to stand in the shoes of Deceased Harris

  and after her death selecting a beneficiary by appointing a “Special Trustee,” whatever

  Special Trustee means. More simply, that Judge had no right to select who would be the

  beneficiary of Deceased Harris’ life insurance money.

  24.    With no Trustee identified before the death of Harris, it appears the $400,000

  FEGLI proceeds would revert to the rest and residue of the Harris Estate.

  25.    That result would stem from Deceased Harris not having done all that she was

  required to do under the Policy. It would seem that Deceased Harris’ fateful failure would

  not vest a right in the Estate to the funds and thus confer in the Estate a right to sue in

  federal court under FEGLI.

  26.    Indeed, as to FEGLI jurisdictional and standing concerns, no-one would have

  standing to present a FEGLI case before this or any federal court because Deceased Harris

  designated no-one other than the Trustee as beneficiary.


                                              !4
Case: 1:19-cv-00311 Document #: 82 Filed: 07/02/20 Page 5 of 6 PageID #:637




  27.    This is another jurisdictional issue present here but not covered in the Ritchey

  Memorandum.

  28.    In the MetLife v. Johnson, 2012 WL 2192283 (N.D. Ill. Judge Darrah) case cited by

  Attorney Ritchey, the insured designated all of the bickering relatives as a beneficiary in

  some capacity, thus conferring standing on them to litigate in federal court under FEGLI.

  29.    Deceased Harris designated neither the Estate, the purported Trust, nor Minor Z.K.

  as a beneficiary. Whether any of these three, especially the Estate, has standing to sue

  under FEGLI is a dispositive question not addressed in the Ritchey Jurisdictional

  Memorandum

  30.    Plaintiff Stokes seeks leave to submit his own Jurisdictional Memorandum.

  WHEREFORE, for the foregoing reasons Plaintiff Stokes respectfully moves this

  Honorable Court to enter an Order:

          a.      Granting Attorney George Jackson III leave to return as Counsel of Record
  for Plaintiff Stokes;

          b.      Directing both MetLife and Attorney Ritchey to separately provide Plaintiff
  Stokes with copies of the entirety of their respective files on Deceased Pamela Kaye Harris,
  specifically including the Pamela Kaye Harris FEGLI Life Insurance Policy;

          c.     Granting both Plaintiff Stokes and MetLife leave to file their respective
  Jurisdictional Memorandum as they deem warranted; and

          d.      Granting such further relief that this Honorable Court deems reasonable and
  just under the circumstances.

                                        Respectfully submitted,
                                        COURTLAND STOKES,


  July 2, 2020,                 By:      s/Courtland Stokes
                                        Courtland Stokes, Plaintiff

                                            !5
    Case: 1:19-cv-00311 Document #: 82 Filed: 07/02/20 Page 6 of 6 PageID #:638




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon the following by the District Court’s ECF system on Thursday, July 2, 2020.
Attorney George Jackson III filed the document because Mr. Courtland Stokes does not yet have
access to the District Court’s EFC system. He has commenced the process of obtaining access.

     Mr. Stokes has not selected a hearing date given his uncertainty about the current
COVID-19 Motion Practice Protocol.

Attorney Kerry R. Peck
kpeck@peckritchey.com

Attorney Peter M. Brady
pbrady@peckritchey.com

Attorney Jacqueline J. Herring
jackie.herring@svs-law.com

                                                     By:   s/Courtland Stokes
                                                           Courtland Stokes

Courtland Stokes
Pro Se
1701 West 90th Street
Chicago, Illinois 60620
(708) 248-3701
courtlandstokes@yahoo.com




                                                !6
